08/11/2021


                IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                  June 1, 2021 Session

  LOS PUMAS CONCRETE v. HARMONY HOSPITALITY, LLC ET AL.

                Appeal from the Chancery Court for Davidson County
                  No. 18-995-III    Ellen Hobbs Lyle, Chancellor
                      ___________________________________

                           No. M2020-00956-COA-R3-CV
                       ___________________________________

A subcontractor that performed concrete and site work on a hotel construction project filed
a lien on the property and then commenced this action against the general contractor and
the owner of the property to recover sums due on the balance of the subcontract, for
additional change order work, and interest. The claims relevant to the issues on appeal are
against the owner for unjust enrichment and to enforce the lien. After obtaining a default
judgment against the now defunct general contractor, the subcontractor moved for
summary judgment on its claims against the owner. The owner contended that summary
judgment was not proper because there were genuine issues of material fact concerning the
amount owed to the subcontractor and whether the change orders had been approved. The
court found it undisputed that the subcontractor performed work, in addition to that paid
by the owner to the general contractor, for which the subcontractor was not paid; and that
the owner received and appreciated a benefit from the services rendered by the
subcontractor. Based on these findings, the trial court held that the subcontractor satisfied
its burden of proving that the property owner was unjustly enriched. Accordingly, the trial
court granted summary judgment in favor of the subcontractor on its claims of unjust
enrichment and to enforce its lien. We affirm the trial court in all respects.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

FRANK G. CLEMENT, JR., P.J., M.S., delivered the opinion of the court, in which ANDY D.
BENNETT and W. NEAL MCBRAYER, JJ., joined.

Kevin C. Stevens, Knoxville, Tennessee, for the appellant, Harmony Hospitality, LLC.

Richard Smith and Mason Rollins, Nashville, Tennessee, for the appellee, Los Pumas
Concrete.
                                                OPINION

                                FACTUAL AND PROCEDURAL BACKGROUND

      Harmony Hospitality, LLC, (“Harmony”) was at all times material to this action the
owner of real property located at 7616 Highway 70 South in Nashville, Tennessee. On
September 20, 2016, Harmony entered into a construction contract with Omni Construction
Company (“Omni”) for Omni to serve as the general contractor for the construction of a
“Home 2 Suites” hotel on the property. In February 2017, Omni entered into a
Subcontractor Agreement with Los Pumas Concrete (“Los Pumas”) to install a complete
concrete system and perform site work for the hotel for the price of $323,254.

       Although Los Pumas was paid by Omni for some of the labor and materials it
provided pursuant to the Subcontractor Agreement, Los Pumas ceased work on the project
in April 2018 because Omni ceased making progress payments. Shortly thereafter, Omni
went out of business without fulfilling all of its financial obligations to Los Pumas.

        Los Pumas timely filed a mechanic’s and materialmen’s lien on the property on July
6, 2018, asserting that Omni failed to pay it for materials and labor; and that it was owed
$144,067 plus interest, attorney’s fees, and other reasonable costs and expenses. Notice of
the lien was sent to Omni and Harmony (collectively, “Defendants”).

         Three weeks later, Los Pumas timely filed a complaint in Davidson County
Chancery Court against Omni and Harmony1. It sued Omni for breach of contract. As for
Harmony, the complaint asserted, inter alia, claims for unjust enrichment, to enforce its
lien on the property, and for a Writ of Attachment on the property in order to perfect the
lien. It also sought a judgment against Defendants of $144,067, plus interest and attorney’s
fees.

       Harmony filed an answer to the complaint in which it denied the allegations and
asserted the affirmative defenses of failure to state a claim and failure to mitigate damages.2
Omni, however, did not file an answer or responsive pleading. As a consequence, Los
Pumas moved for default judgment as to Omni due to its failure to respond to the complaint
and requested a judgment in the amount of $156,000.95, the sum of the requested $144,067,
interest, and attorney’s fees.

       The Default Judgment Certificate based the requested award amount on the
following calculations: (1) the total amount of the original obligation was $352,357, (2)

        1
         The complaint also named Legends Bank as a defendant because it had a secured interest in the
property but all claims against Legends Bank were subsequently dismissed and are not at issue on appeal.
        2
            Harmony also filed a cross-complaint against Omni, but that claim was dismissed by agreed order.
                                                    -2-
the amount already paid by Defendants was $208,290, (3) the amount of interest requested
was $5,332.45, and (4) the amount of attorney’s fees and expenses requested was
$6,601.50. The motion was granted on January 23 as to Omni, which had already become
defunct, and the trial court awarded Los Pumas a judgment in the amount requested plus
interest and attorney’s fees. The remaining claims only pertain to Harmony.

       Los Pumas subsequently moved for summary judgment against Harmony on its
claims of unjust enrichment, in the amount of $197,199.72, and to enforce its lien. This
amount was based upon Los Pumas’ assertion that the balance owed under the contract,
including change orders, amounted to $183,434.72, and the amount of prejudgment interest
due was $13,765.

        Harmony responded, contending that Los Pumas’ unjust enrichment claim must fail
because it had already paid Omni for the work performed under the Subcontractor
Agreement. Additionally, Harmony disputed the amount claimed, insisting that the change
orders were not signed by the authorized representative of Omni in accordance with the
Subcontractor Agreement. It also contended that summary judgment was not appropriate
because there were genuine issues of material fact concerning the discrepancies between a
pay application that indicated the remaining balance due to Los Pumas was $48,627.84 and
the lien, which stated that $144,067 was owed.

       Following a hearing on May 22, 2020, the trial court held there were no genuine
issues of material fact and granted summary judgment to Los Pumas on its unjust
enrichment claims, for which it awarded $193,602.50. It also granted judgment on Los
Pumas’s claim to enforce the lien.

       The trial court noted that Harmony’s defense that it paid Omni 100% of the
scheduled value of the site work under the Subcontract was unavailing because the record
established that Los Pumas performed work, in addition to that paid by Harmony to Omni,
for which it had not been paid. Further, the trial court adopted the reasoning and authorities
from Los Pumas’s May 20, 2020 Reply in Support of its Motion for Summary Judgment,
which the court quoted as follows:

              Los Pumas is entitled to recover the full amount of its claim against
       [Harmony] because Harmony has benefited from Los Pumas’ work,
       Harmony has appreciated the benefit of Los Pumas’ work, and Harmony
       accepted those benefits[,] and it would be inequitable for Harmony to retain
       said benefits without paying for said benefits. Paschall’s, Inc. v. Dozier, 219
       Tenn. 45, 57 (Tenn. 1966). Harmony merely relies upon its own self-serving
       affidavit that it paid Omni 100% of the scheduled values of the site work that
       was performed by Los Pumas under the Agreement.

              First, Los Pumas’ site work change orders and invoices were approved
                                           -3-
      by Omni. Los Pumas has not been paid for these change orders and invoices.
      Omni may have paid 100% of the scheduled value of the site work, but the
      site work at issue in this litigation is change order site work in addition to the
      original Subcontract schedule of values. Therefore, Harmony may have paid
      100% of the schedule of values in the Subcontract, but Harmony has not paid
      for the change order site work that Los Pumas performed in addition to the
      Subcontract that Harmony has benefited from.

              Second, Harmony only discusses site work in its Response to Los
      Pumas’ Motion for Summary Judgment. Los Pumas performed extensive
      concrete work it was not paid for on this Project. Therefore, at a minimum,
      Los Pumas performed the concrete work that is the subject of this litigation
      and its unjust enrichment claim should be granted.

      This appeal followed. Harmony challenges the grant of summary judgment on four
grounds, which we have restated as follows:

      1. Los Pumas is not entitled to compensation for the work identified in the
         change orders because the change orders were not signed by an
         authorized representative of Omni.
      2. Summary judgment concerning the amount subject to the lien was not
         proper because there were genuine issues of material fact.
      3. Los Pumas was not entitled to recover on its claim of unjust enrichment
         because Harmony paid Omni for some of the work performed by Los
         Pumas.
      4. Los Pumas failed to prove the reasonable value of its services.

                                  STANDARD OF REVIEW

      The standard of review for summary judgment motions is as follows:

               [According to Rule 56.04 of the Tennessee Rules of Civil Procedure,]
      [a] trial court should grant summary judgment when “the pleadings,
      depositions, answers to interrogatories, and admissions on file, together with
      the affidavits, if any, show that there is no genuine issue as to any material
      fact and that the moving party is entitled to a judgment as a matter of law.”
      In reviewing a trial court’s ruling on a motion for summary judgment, we
      make a fresh determination about whether the requirements of Rule 56 have
      been met. Our review of the trial court’s ruling is de novo, with no
      presumption of correctness. On review, we accept the evidence presented by
      . . . the nonmoving party, as true; allow all reasonable inferences in its favor;
      and resolve any doubts about the existence of a genuine issue of material fact
      in favor of [the nonmoving party].
                                             -4-
TWB Architects, Inc. v. Braxton, LLC, 578 S.W.3d 879, 887 (Tenn. 2019) (internal citations
omitted).

        If the moving party makes a properly-supported motion, the burden shifts to the
nonmoving party to “set forth specific facts at the summary judgment stage showing that
there is a genuine issue for trial.” Rye v. Women’s Care Ctr. of Memphis, MPLLC, 477
S.W.3d 235, 265 (Tenn. 2015). When a motion for summary judgment is made and
supported as provided in Tenn. R. Civ. P. 56, the nonmoving party may not rest on the
allegations or denials in its pleadings. Id. at 264. Instead, the nonmoving party must
respond with specific facts showing that there is a genuine issue for trial. Id. A fact is
material “if it must be decided in order to resolve the substantive claim or defense at which
the motion is directed.” Byrd v. Hall, 847 S.W.2d 208, 215 (Tenn. 1993). A “genuine issue”
exists if “a reasonable jury could legitimately resolve that fact in favor of one side or the
other.” Id.

       Any party opposing a motion for summary judgment must respond to each fact set
forth by the movant either (i) agreeing that the fact is undisputed, (ii) agreeing that the fact
is undisputed for purposes of ruling on the motion for summary judgment only, or (iii)
demonstrating that the fact is disputed. Tenn. R. Civ. P. 56.03. Each disputed fact must be
supported by specific citation to the record. Id. The nonmoving party “must do more than
simply show that there is some metaphysical doubt as to the material facts.” Rye, 477
S.W.3d at 265. Moreover, a party cannot create a genuine dispute of a material fact based
on a conclusory statement. See Lee v. Franklin Special Sch. Dist. Bd. of Educ., 237 S.W.3d
322, 331 (Tenn. Ct. App. 2007) (“Mere conclusory statements are insufficient to create a
dispute of fact when the moving party presents specific facts sufficient to support a motion
for summary judgment.”); see also Pryor v. Rivergate Meadows Apartment Assocs. Ltd.
P’ship, 338 S.W.3d 882, 887 (Tenn. Ct. App. 2009) (“A conclusory statement, such as
‘[the movant] believes itself to have a good and valid defense,’ is insufficient.”) (citation
omitted).

                                                ANALYSIS

                                          I. CHANGE ORDERS

       Harmony contends the trial court erred by holding that the written change order
provision in the Subcontract Agreement had been waived by Omni and Los Pumas.3 It

        3
           Harmony argues, for the first time on appeal, that the trial court erroneously applied Tennessee
law in its determination of whether the change order requirement contained in the Subcontractor agreement
had been waived. Harmony concedes that it did not raise this argument at the trial level. It is well-settled
that “[i]ssues not raised in the trial court cannot be raised for the first time on appeal.” Barnes v. Barnes,
193 S.W.3d 495, 501 (Tenn. 2006). Therefore, this argument is deemed waived. Moreover, Tennessee Code
Annotated section 66-11-208 provides:
                                                    -5-
argues that the change orders and invoices were unauthorized because the invoices either
contained the signature of an unauthorized representative of Omni or were submitted by
Los Pumas after Omni had already ceased work on the property.

        Los Pumas asserts that the change orders and invoices were authorized by Omni.
Alternatively, it also contends that the course of dealing between Omni and Los Pumas
amounted to a waiver of the pre-authorized, written change order requirement; thus, it is
entitled to be compensated for its services.

        “The waiver of a written change order requirement by an owner is not always
required to be in writing but may be the result of the parties’ conduct on the job.” Moore
Const. Co. v. Clarksville Dep’t of Elec., 707 S.W.2d 1, 13 (Tenn. Ct. App. 1985). “The
course of dealing between the parties can . . . amount to a waiver where the conduct of the
parties makes it clear that they did not intend to rely strictly upon a contract’s written notice
requirement and that adherence to such a requirement would serve no useful purpose.” Id.
(citing Copco Steel & Eng’g Co. v. United States, 341 F.2d 590, 598 (Ct. Cl. 1965)).

        Los Pumas relied on the affidavit of Michael Sanford, who was responsible for
project management oversight of the project on behalf of Omni, and that of its owner,
Gumaro Vega Rivera, to establish the course of conduct between the companies as well as
the extent and quality of the work performed by Los Pumas. One of Mr. Sanford’s duties
with Omni was to ensure that subcontracted work was performed in a timely manner, free
of defects and meeting contract specifications. Mr. Sanford claimed that Richard Stone, an
Omni employee, and Rob Wolfe, the Vice President of Omni, gave Gary Clay, the area
superintendent for Omni, the authority to approve change orders. Omni made this decision
because Mr. Clay was on-site at the project on a daily basis. Mr. Sanford also explained
that it was Omni’s common practice to direct Los Pumas to perform work and for Los
Pumas to submit an invoice after the work was performed.

       Mr. Sanford stated that he had personal knowledge of the scope of work performed
by Los Pumas; that he was present at multiple meetings regarding the project where Mr.
Clay, Mr. Wolfe, and “the controller” directed Los Pumas to perform the scope of work
detailed in the documents attached to his affidavit. Attached to Mr. Sanford’s affidavit were
the invoices and change orders Los Pumas claimed it had not been compensated for. The


        (a) Except as provided in subsection (b), a provision in any contract, subcontract or
        purchase order for the improvement of real property in this state is void and against public
        policy if it makes the contract, subcontract or purchase order subject to the substantive laws
        of another state or mandates that the exclusive forum for any litigation, arbitration or other
        dispute resolution process is located in another state.

         It is undisputed that the property at issue is located in the state of Tennessee. Thus, we conclude
that the trial court properly evaluated the waiver of the change order provision pursuant to Tennessee law.
                                                    -6-
affidavit of Mr. Rivera was consistent with that of Mr. Sanford.

        Harmony relied on the affidavit of Amit Patel, a member of Harmony, to dispute
Mr. Sanford’s testimony that Omni gave Mr. Clay the authority to approve change orders.
Mr. Patel explained that despite being “regularly onsite and inspecting the Project’s
progress,” he was unaware of who approved the change orders Los Pumas relied upon in
its calculation of the amount owed.

        Los Pumas responded by noting that Mr. Patel did not have personal knowledge
sufficient to provide competent testimony on this fact because Mr. Patel lacked personal
knowledge of Omni’s and Los Pumas’ course of dealing regarding change orders or pay
applications. In fact, Mr. Patel’s statements that the change orders were submitted after
Omni abandoned the project, that the change orders were never approved, or that he was
unaware of anyone who had approved the orders, are merely conclusory statements.
Without personal knowledge concerning the course of dealing between Omni and Los
Pumas, Mr. Patel’s affidavit does not “do more than simply show that there is some
metaphysical doubt as to the material facts.” See Rye, 477 S.W.3d at 265.

        Mr. Patel’s conclusory statements, as well as his silence on certain material facts,
failed to create a dispute of material fact concerning whether Omni and Los Pumas agreed
to waive the written change order procedure set forth in the Subcontractor Agreement.
Because the assertions of Mr. Sanford and Mr. Rivera on this issue were undisputed, there
were no material facts still at issue and summary judgment was appropriate.

       For the foregoing reasons, we affirm the trial court’s ruling that Omni and Los
Pumas engaged in a course of dealing such that their failure to adhere to the signatory
requirement contained in the Subcontractor Agreement constituted a waiver of that
requirement.

                                    II. LIEN AMOUNT

      Harmony contends Los Pumas was not entitled to summary judgment because there
were genuine issues of material fact regarding the lien. The genuine issue of material fact,
Harmony contends, arises from the discrepancy between the amount claimed on Los
Pumas’ lien and the remaining balance stated on the pay application.

       In response, Los Pumas acknowledges that Pay Application No. 3 was not correct
but asserts that the necessary corrections were subsequently made, and the correct amount
owed to Los Pumas was ascertained prior to trial. Thus, Los Pumas insists there were no
material facts in dispute concerning the amount it was entitled to recover from Omni
pursuant to the Subcontractor Agreement and approved change orders as of the time of


                                           -7-
trial.4

       Further, Los Pumas admits that the amount stated on Pay Application No. 3,
$48,627.84, was not correct. As Mr. Rivera and Mr. Stanford explained, the error was due
to the fact that Omni usually assisted its subcontractors in filling out pay applications;
however, Omni did not assist Los Pumas in preparing Pay Application No. 3 because it had
abandoned the project.

       Los Pumas relied on Mr. Sanford to confirm the amount it was entitled to recover,
and the change orders attached thereto, which had been approved, Los Pumas introduced
evidence showing that Omni owed Los Pumas a balance of $352,357.

       While Harmony focused on these inconsistencies in its response to Los Pumas’
Statement of Undisputed Facts, its claim that material facts were in dispute was limited to
Pay Application No. 3 and the affidavit of Mr. Patel. Mr. Sanford had personal knowledge
as to how the pay applications had typically been completed based on his responsibility of
overseeing the project as an employee of Omni. His affidavit was sufficient to establish
that Pay Application No. 3 did not include all of the work Los Pumas performed pursuant
to the approved change orders. Regarding Mr. Patel’s affidavit, Los Pumas was able to
establish that Mr. Patel did not have personal knowledge of these matters because he did
not participate in the decisions to authorize the change orders. Thus, his affidavit did not
constitute competent evidence regarding the work performed by Los Pumas or the amount
it was entitled to recover pursuant to the Subcontractor Agreement and change orders.
Thus, although Harmony tried to raise disputed material facts, it failed to do so.

       At the trial court’s direction during the hearing, Los Pumas prepared a statement of
damages that identified how it calculated the amount Harmony owed. The statement
indicated that Los Pumas was directed by the trial court to “reflect the undisputed number
of loads regarding Invoice 102 from 106 loads to 75 loads in Plaintiff’s damages and

          4
          Los Pumas also asserted that Harmony did not make this argument at the trial level, therefore the
issue is waived. We disagree. In its response to the statement of undisputed material facts Harmony stated,
in pertinent part:

          15. Omni has failed to pay for the labor and materials incorporated into the Project. See
          Complaint ¶ 22; Affidavit of Gumaro Vega Rivera ¶ 17.

          RESPONSE: Disputed as stated. Omni paid Los Pumas $245,673.04 prior to Pay
          Application number three dated May 31, 2018, the remaining balance to be paid according
          to that Pay Application submitted by Los Pumas was only $48,627.84. Now Los Pumas
          claims entitlement to an amount substantially greater than the balance set forth on its own
          final Pay Application. See Pay Application No. 3 (Attached as Exhibit B to the Patel Aff.).

       Having concluded that this argument was not waived, we proceed to review the evidence to
determine whether there is a genuine dispute of material fact.
                                                     -8-
include prejudgment interest.” The calculation is as follows:

       106 Loads x $720/load                                              $76,320.00
       75 loads x $720/load                                             - $54,000.00
       Difference between 106 loads and 75 loads                          $22,320.00

       Original Balance Owed on the Contract and Change Orders   $183,434.72
       Difference between 106 loads and 75 loads                -$(22,320.00)
       Undisputed Balance Owed on the Contract and Change Orders $161,114.72

       Undisputed Balance Owed on the Contract and Change Orders $161,114.72
       10% Prejudgment Interest from May 23, 2018 - May 28, 2020 + $32,487.78
       Total Balance Owed to Plaintiff                            $193,602.50

       Aside from its arguments regarding the inconsistent balances indicated on the pay
application and the lien, Harmony has not produced any evidence to dispute the figures
provided in Los Pumas’ statement of damages. Because Harmony’s attempts to dispute
Los Pumas’ statement of undisputed facts hinged entirely on the affidavit of Mr. Patel, and
he lacks personal knowledge with respect to the change orders and the pay applications,
we affirm the trial court’s ruling that no material facts are in dispute concerning the amount
Los Pumas is entitled to recover based on the services it rendered that are at issue in this
appeal.

                                III. UNJUST ENRICHMENT

        For its part Los Pumas insists it is entitled to recover on its claim against Harmony
because Harmony has benefited from its work, appreciated the benefit of its work and
accepted those benefits, so it would be inequitable for Harmony to retain said benefits
without paying for them. Los Pumas relies on the undisputed facts that it has not been paid
for the services indicated on the pay applications, change orders and invoices at issue and
there is no proof that Harmony paid Omni for the full amount of Los Pumas’ work.

       Harmony challenges the trial court’s ruling on unjust enrichment on two grounds.
One, it contends Los Pumas is not entitled to recover on its claim of unjust enrichment
because Harmony paid Omni for some of the work performed by Los Pumas. Two, it
contends Los Pumas failed to prove the reasonable value of its services. We will discuss
each in turn.

                                     A. Partial Payment

       Harmony contends it owes Los Pumas no further payments because it previously
remitted payment to Omni for some, but not all, of the services Los Pumas rendered on the
project. Harmony’s argument hinges on the meaning of one sentence in Paschall’s Inc.,
                                         -9-
which reads “if the landowner has given any consideration to any person for the
improvements, it would not be unjust for him to retain the benefit without paying the
furnisher.” 407 S.W.2d at 156. Considering the context of the foregoing sentence, it is
apparent that Harmony is attempting to paint the unjust enrichment landscape with too
broad a brush.

       The theory of unjust enrichment is based on the principle that “a party who receives
a benefit that he or she desires, under circumstances rendering retention of the benefit
without providing compensation inequitable, must compensate the provider of the
benefit.” Cole v. Caruso, No. W2017-00487-COA-R3-CV, 2018 WL 1391625, at *3
(Tenn. Ct. App. Mar. 20, 2018) (quoting Freeman Indus., LLC. v. Eastman Chem. Co., 172
S.W.3d 512, 525 (Tenn. 2005) (citing Paschall’s Inc., 407 S.W.2d at 154).

        To establish the essential elements of an unjust enrichment claim, one must prove:
“1) ‘[a] benefit conferred upon the defendant by the plaintiff’; 2) ‘appreciation by the
defendant of such benefit’; and 3) ‘acceptance of such benefit under such circumstances
that it would be inequitable for him to retain the benefit without payment of the value
thereof.’”      Freeman        Indus.,       172     S.W.3d        at     525       (quoting
                                      5
Paschall’s Inc., 407 S.W.2d at 155). Of the essential elements in a claim of unjust
enrichment, the most significant is that the enrichment to the defendant be unjust. Freeman
Indus., LLC., 172 S.W.3d at 525 (citing Paschall’s Inc., 407 S.W.2d at 155; Whitehaven
Cmty. Baptist Church, 973 S.W.2d 592, 596 (Tenn. 1998)) (emphasis added).

       Harmony does not argue that Los Pumas failed to establish the first two elements of
an unjust enrichment claim. Harmony did not dispute that the work performed by Los
Pumas had been inspected, passed any and all codes, and was being used for its intended
purpose by Harmony; that the work performed had been accepted by all interested parties;
and that Harmony benefited from the labor and materials provided by Los Pumas. Harmony
does contend that Los Pumas failed to establish the third element. It is undisputed that
Harmony paid nothing to Omni or anyone else for these improvements and that Los Pumas
has not been paid for these improvements. Yet, Harmony contends that retaining the benefit
it received from these improvements without paying anyone for them would not
inequitable. We disagree.

       The equitable principles of unjust enrichment claims stand for the proposition that
if no one has paid the claimant for the value of the improvements that are at issue then the

        5
         If the plaintiff enjoyed privity of contract with another concerning the work at issue, “the plaintiff
must further demonstrate that [it] has exhausted all remedies against the person with whom the plaintiff
enjoyed privity of contract.” Advanced Sec. Servs. Evaluation & Training, LLC v. OHR Partners Ltd., No.
M2017-00249-COA-R3-CV, 2018 WL 1391626, at *11 (Tenn. Ct. App. Mar. 20, 2018) (quoting
Paschall’s, Inc., 407 S.W.2d at 155). Harmony does not challenge whether Los Pumas exhausted its
remedies against Omni; therefore, this is not at issue on appeal.

                                                    - 10 -
landowner may be held liable for the reasonable value of the services for which no one has
paid anything. Thus, contrary to Harmony’s “inequitable” argument that if it has paid
anything it owes nothing more, Paschall’s, Inc. supports the premise that an action brought
on the theory of unjust enrichment is founded on the principle that “a party receiving a
benefit desired by him, under circumstances rendering it inequitable to retain it without
making compensation, must do so.” 407 S.W.2d at 155. Nevertheless, we acknowledge that
a burden of proof is “imposed by Tennessee law on those claiming unjust enrichment where
some consideration was in fact paid.” Cole v. Caruso, 2018 WL 1391625, at *4.
Specifically, in order for a plaintiff to establish that the defendant’s retention of a benefit
was unjust, the plaintiff “must present competent proof that he conferred a benefit on the
defendant beyond what he has previously been compensated for.” Id. (emphasis added).

       Accordingly, Harmony may be held liable under the principles of unjust enrichment
for the reasonable value of the additional work performed by Los Pumas for which
Harmony has paid no one and Los Pumas has not been paid.

       B. The Reasonable Value of the Additional Work Performed by Los Pumas

       Harmony contends that Los Pumas did not establish the reasonable value of its
services or, alternatively, that a genuine dispute of fact exists which precludes summary
judgment.

       “The measure of compensation for unjust enrichment is based on the reasonable
value of the services ‘to be judged by the customs and practices prevailing in that kind of
business.’” Forrest Const. Co., LLC v. Laughlin, 337 S.W.3d 211, 227–28 (Tenn. Ct. App.
2009) (citing Lawler v. Zapletal, 679 S.W.2d 950, 955 (Tenn. Ct. App. 1984)).

        Los Pumas introduced evidence of the value of its services through the affidavit of
Mr. Rivera, Mr. Sanford, the pay applications, invoices and change orders, establishing
that the work performed was valued by Omni at $352,357. Upon review of Harmony’s
brief, we find no citation by Harmony to evidence that disputes the reasonable value of Los
Pumas’ services. In fact, the entire section of Harmony’s brief as it relates to this argument
contains no citations to the record aside from Mr. Rivera’s affidavit, which does not dispute
the value of Los Pumas’ services. The most contradictory statement made by Harmony is
that Mr. Rivera’s affidavit is “self-serving,” which is a mere conclusory statement. Thus,
it does not constitute evidence sufficient to create a dispute of material fact concerning
whether Los Pumas established the reasonable value of its services. To the contrary, we
find, as the trial court did, that the reasonable value of Los Pumas’s services was
established through the affidavits of Mr. Rivera, Mr. Sanford, the pay applications, invoices
and change orders.

       Because there is no factual dispute as to the reasonable value of the services
rendered by Los Pumas for which it has not been compensated, and Harmony conceded
                                        - 11 -
that it has made no payment to Omni or anyone for these services, we affirm the trial court’s
decision to grant summary judgment on this issue.

                                         Conclusion

       For the reasons stated above, we affirm the judgment of the trial court in all respects.
Costs of appeal taxed to Appellant, Harmony Hospitality, LLC.


                                                     _________________________________
                                                     FRANK G. CLEMENT, JR., JUDGE




                                            - 12 -